DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a substrate support pin (in claims 1-20), 
a pin support member (in claims 1-20), 
a pin moving mechanism (in claims 6 and 7),
a moving mechanism (in claim 13)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoh (6,435,798).  Satoh discloses a substrate processing apparatus (SEE Figure 1) for processing a substrate (3), including a stage (2) having a through-hole penetrating the stage in a vertical direction (SEE Figure 4) and configured to place the substrate on an upper surface thereof and perform at least one of a heating process and a cooling process on the placed substrate; a substrate support pin (11, 23) provided with an insertion portion (24) (SEE Figure 4) inserted into the through-hole and configured so that the insertion portion protrudes from the upper surface of the stage through the through-hole (SEE Figure 2C); and a pin support member (9) configured to support the substrate support pin (11, 23), wherein the substrate support pin is provided with a flange portion (26) located below a lower surface of the stage (SEE Figure 2A), wherein the pin support member (9) is configured to support the substrate support pin by engagement with the flange portion, wherein the through-hole of the stage is smaller than the flange portion of the substrate support pin (SEE Figures 2A-2C), wherein the substrate support pin (11, 23) includes a first member (12) including the flange portion and a second member (10) separated from the first member (SEE Figure 4 in which the second member 10 is separate from the substrate support pin 11, 23) and the first member is provided with the insertion portion, and wherein the first member has a sliding surface (interpreted as the outer surface of pin 11) on which the second member is placed thereon and slidably supports the second member (SEE the insertion element of the second member 10 in Figure 4).  In re claim 2, Satoh discloses that the second member (10) includes a seating portion having a diameter larger than that of the insertion portion and having a contact surface (interpreted as the insertion slot in element 10 that receives pin 11) that makes contact with the sliding surface.  In re claims 3 & 8, Satoh discloses that the second member comprises a small-diameter portion formed in the insertion portion (the inner insertion hole of element 10 is a smaller diameter).  In re claim 11,  Satoh discloses 29a pin moving mechanism (16) configured to move the substrate support pin in the vertical direction, wherein the pin support member is provided between the stage and the pin moving mechanism (SEE Figure 3).  In re claim 12, Satoh discloses that the pin support member (9) has an insertion hole (30) into which a portion of the first member below the flange portion is inserted (SEE Figure 9A).  In re claim 13, Satoh discloses a moving mechanism configured to move the stage in the vertical direction (SEE column 5, lines 49-59).  In re claim 14, Satoh implicitly discloses a diameter of the insertion portion of the second member is 1.0 to 3.0 mm, and an inner diameter of the through-hole is 2.0 to 4.0 mm (SEE Figure 4).  In re claim 18, Satoh discloses a cover member (1) configured to cover a lateral surface of the stage (SEE Figure 3), wherein the pin support member (9) is supported by the cover member (1).  


Claim(s) 1-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moos et al (11,302,565).  Moos et al discloses a substrate processing apparatus for processing a substrate, including a stage (1) (SEE Figure 1) having a through-hole (11) penetrating the stage in a vertical direction and configured to place the substrate on an upper surface (SEE column 3, lines 61-66) thereof and perform at least one of a heating process and a cooling process on the placed substrate (SEE column 3, lines 49-60), a substrate support pin (3, 8) provided with an insertion portion (SEE Figure 2) inserted into the through-hole and configured so that the insertion portion protrudes from the upper surface of the stage through the through-hole (SEE Figure 1), and a pin support member 5 & 7) configured to support the substrate support pin, wherein the substrate support pin is provided with a flange portion (SEE the flange portion of element 8 in Figure 2) located below a lower surface of the stage (1), wherein the pin support member is configured to support the substrate support pin by engagement with the flange portion, wherein the through-hole of the stage (1) is smaller than the flange portion of the substrate support pin (SEE Figure 1; element 11 has an opening smaller than the flange portion), wherein the substrate support pin includes a first member (8) including the flange portion and a second member (3) separated from the first member and provided with the insertion portion (SEE Figures 1 & 2), and wherein the first member has a sliding surface on which the second member is placed thereon and slidably supports the second member (element 3 slides within the insertion portion of element 8).  In re claim 2, Moos et al discloses that the second member (3) includes a seating portion (SEE the flanged top portion of element 3) having a diameter larger than that of the insertion portion and having a contact surface that makes contact with the sliding surface.  In re claims 3 and 8, Moos et al discloses that the second member (3) has an outer diameter which is smaller and fits into the insertion portion of element (8).  In re claims 4 and 9, Moos et al discloses in Figures 1-2, that the first member (8) has a recess into which a lower portion of the second member (3) is inserted.  In re claims 5 and 10, Moos et al illustrates in Figure 1 that the length of the second member (3) is longer than a distance from the lower surface of the stage (1) located at a position farthest from the first member (SEE the top flanged portion of element 8) to the sliding surface of the first member.  In re claims 6 and 11, Moos et al further discloses a pin moving mechanism (2) configured to move the substrate support pin (3, 8) in the vertical direction, wherein the pin support member (5, 7) is provided between the stage (1) and the pin moving mechanism (2) (SEE Figure 1).  In re claims 7 and 12, Moos et al further discloses that the pin support member (5, 7) has an insertion hole into which a portion of the first member below the flange portion is inserted (SEE Figures 1 & 3).  In re claim 14, the teaching of a diameter of the insertion portion of the second member being 1.0 to 3.0 mm, and an inner diameter of the through-hole being 2.0 to 4.0 mm would be recognized by a person having ordinary skill in the art as being implicitly taught by the structural elements of Moos et al.  In re claim 15, Moos et al discloses a stage support member (4) having an upper end portion connected to the lower surface of the stage to support the stage (support member is connected to stage 1, via the combined structural elements 6, 9, 10), wherein the pin support member (5, 7) is attached to the stage support member (SEE Figure 1).  In re claim 16, Moos et al discloses that the pin support member (5, 7) is attached to the lower surface of the stage (1) via the structural combination of elements 6, 9 and 10.  In re claim 17, Moos et al discloses a stage support member (elements 6, 9, 10) having an upper end portion connected to the lower surface of the stage to support the stage (SEE Figure 4), and a fixed member (9) to which the stage support member is fixed, wherein the pin support member (5, 7) is attached to the fixed member (9) (SEE Figures 1 and 4).  In re claim 19, Moos et al further discloses that the pin support member (5, 7) includes a recessed portion (SEE the engagement with element 9 in Figure 1) formed in a region other than a region of the substrate support pin that engages with the flange portion.  In re claim 20, Moos et al discloses structure capable of carrying out the method of delivering a substrate to and from a substrate transfer device of a substrate processing apparatus, wherein the substrate processing apparatus includes a stage (1) having a through-hole (11) penetrating the stage in a vertical direction and configured to place the substrate on an upper surface thereof and perform at least one of a heating process and a cooling process on the placed substrate (SEE column 3, lines 49-60); a substrate support pin (3, 8) provided with an insertion portion (SEE Figure 2) inserted into the through-hole and configured so that the insertion portion protrudes from the upper surface of the stage through the through-hole; and a pin support member (5 & 7) configured to support the substrate support pin, wherein the substrate support pin is provided with a flange portion (SEE the flange portion of element 8 in Figures 1 & 2) located below a lower surface of the stage, wherein the pin support member is configured to support the substrate support pin by engagement with the flange portion, wherein the through-hole (11) of the stage is smaller than the flange portion of the substrate support pin (SEE Figure 1; element 11 has an opening smaller than the flange portion), wherein the substrate support pin includes a first member (8) comprises the flange portion and a second member (3) separated from the first member and provided with the insertion portion, and wherein the first member has a sliding surface on which the second member is placed 31and which slidably supports the second member (element 3 slides within the insertion portion of element 8), and the structure of Moos et al is capable of delivering the substrate on the stage or the substrate transfer device (implied in column 2, lines 45-60) to the second member (3) by raising the first member (8) that supports the second member with respect to the stage or the substrate transfer device; and delivering the substrate from the second member onto the substrate transfer device by lowering the first member that supports the second member (SEE column 2, lines 45-60), to which the substrate is delivered from the stage, with respect to the substrate transfer device, or delivering the substrate from the second member (3) onto the stage by lowering the first member that supports the second member (SEE Figure 1), to which the substrate is delivered from the substrate transfer device, with respect to the stage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moos et al (11,302,565) in view of Collins (2013/0025538).  Moos et al discloses the applicants primary inventive concept, as stated above, including a substrate processing apparatus for processing a substrate on a stage having through holes to allow for substrate support pins to penetrate through to support a substrate, however Moos et al does not specifically recite a movement mechanism configured to move the stage in a vertical direction.  Collins also discloses a substrate processing apparatus for processing a substrate (125) on a stage (123) and further teaches that it was known in the art to include a movement mechanism (164) which allows for displacement of the stage itself.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the substrate processing apparatus of Moos et al to incorporate a movement mechanism as was already known in the art and taught by Collins with the motivation of allowing the flexibility of having a vertically movable stage in which to process substrates.  In re claim 18, Moos et al discloses the applicants primary inventive concept, as stated above, including a substrate processing apparatus for processing a substrate on a stage having through holes to allow for substrate support pins to penetrate through to support a substrate, and while the focus of the invention of Moos et al is the device for supporting the substrate, since the device would be used in an environment of a heating or cooling process, a person having ordinary skill in the art would ascertain that the support structure would be used in a process chamber similar to that as taught in Collins et al (SEE element 100 of Collins et al) and thus the covering of the process chamber would be configured to cover the lateral surface of the stage (of Moos et al), wherein the pin support member is supported by the cover member (SEE for example elements 121 & 132 of Collins).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        June 29, 2022